Citation Nr: 9926521	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  99-06 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to accrued benefits payable on account of the 
death of a Department of Veterans Affairs beneficiary.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from September 1941 to 
November 1945.  He died on September [redacted], 1997.  
The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 determination of the Detroit Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO denied reimbursement of medical expenses claimed by the 
appellant because, it decided, she had not submitted a claim 
for reimbursement of medical expenses within one year after 
the veteran's death.  

As to the issue before the Board, it is evident that 
communications among the RO, the appellant, and the 
appellant's representative have generated some confusion.  
These communications center on an alleged distinction between 
a claim for accrued benefits and a claim for reimbursement of 
medical expenses involved in the last sickness or burial of 
the veteran.  In fact, reimbursement of such medical expenses 
is a subset of a claim for accrued benefits, depending on the 
status of the claimant.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a) (appellant, as the veteran's surviving spouse, 
may be entitled to the full amount of any accrued benefits, 
whereas a claimant other than the veteran's surviving spouse, 
children, or dependent parents may be entitled to only that 
portion of any accrued benefits necessary to reimburse the 
claimant for expenses of the last illness or burial).  Thus, 
the issue before the Board, as stated on the title page of 
this decision, is whether the appellant is entitled to any 
accrued benefits payable on account of the veteran's death.  


REMAND

Under 38 U.S.C.A. § 5121(a)(2)(A), a veteran's spouse may 
receive any periodic monetary benefits that were due to the 
veteran during the last two years of life but not paid under 
laws administered by VA, to which the veteran was either 
entitled at death under existing ratings or decisions or 
based on evidence in the file at the date of his death.  See 
38 C.F.R. § 3.1000(a)(1)(i).  These benefits are known as 
"accrued benefits."  38 U.S.C.A. § 5121(a).  The 
application for accrued benefits must be filed within one 
year after the veteran's death.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c).  See Quiamco v. Brown, 6 Vet. App. 
304, 307 (1994); Romeo v. Brown, 5 Vet. App. 388, 392 (1993).  
The RO determined that a claim was not filed within one year 
of the veteran's death.  The facts presented are more 
complicated and require this remand.  

Factual Background

The appellant filed an application for a flag for burial 
purposes and an application for burial benefits within a few 
weeks of the appellant's death on September [redacted], 1997.  
On her Application for Burial Benefits, she specifically noted 
she was not claiming that the cause of death was due to service.  

In November 1997, the appellant wrote to a Member of 
Congress, stated she was responsible for "many doctor 
bills" and had to pay for the veteran's funeral, and asked 
him to contact VA and determine if she was entitled to any 
accrued benefits.  

In December 1997, the Member of Congress forwarded the 
appellant's letter to the RO, asking it to take appropriate 
action with regard to a claim for accrued benefits.  That 
same month, the RO responded to the Member of Congress, and 
forwarded to him a VA Form 21-534 (Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child).  The RO did not 
indicate to the Member of Congress that the form should be 
forwarded to the appellant or returned by a specific date, 
nor was a copy of the letter or the form sent to the 
appellant.  The record does not indicate whether the Member 
of Congress forwarded this material to the appellant, and, if 
so, on what date.  

In November 1998, the appellant submitted a VA Form 21-8416 
(Medical Expense Report), under cover of a memorandum from 
her representative, detailing the purposes and amounts of 
medical expenses paid for the veteran's care from February to 
September 1997.   

The RO, in a December 30, 1998 letter, forwarded directly to 
the appellant a VA Form 21-534 (Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child) and asked her to 
"please complete and return" the form.  

The appellant responded in a January 1999 statement, 
indicating that she "only wish[ed] to receive reimbursement 
for the medical expenses as indicated" on the Medical 
Expense Report.  

In the February 1999 letter, the RO informed the appellant 
that it was denying the claim.  The RO stated that the 
appellant had one year from the date of the veteran's death 
to submit an accrued benefits claim for those expenses, but 
did not submit such a claim until November 1998, more than 14 
months after the veteran's death, when she submitted the 
Medical Expense Report.  

Discussion

The appellant, through statements by herself and her 
representative, presents two alternative arguments as to why 
she did submit a claim for accrued benefits.  First, she 
claims that any delay in filing a claim for accrued benefits 
should be excused because for more than one year after the 
veteran's death she was in mourning and because she was 
provided inaccurate information as to her eligibility for 
death pension or dependency and indemnity compensation.  
Second, she argues that her letter to the Member of Congress, 
received by VA in November 1997, should be considered an 
informal claim for accrued benefits.  

Within one year of the veteran's death, three documents were 
submitted to VA on behalf of the appellant.  The first two 
documents, the applications for burial benefits and for a 
flag for burial purposes, are not applications for accrued 
benefits.  See Herzog v. Derwinski, 2 Vet. App. 502, 503 
(1992) (application for burial benefits not considered 
application for dependency and indemnity compensation).  
However, the appellant's November 1997 letter to the Member 
of Congress clearly identified an informal claim for accrued 
benefits.  It was received at VA in December 1997, well 
within the one-year period after the veteran's death.  
Therefore, the letter to the Member of Congress is an 
informal claim for accrued benefits.  

With respect to informal claims, pertinent regulations 
provide the following:  

Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, 
from a claimant, . . . [or] a Member of Congress . 
. . may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If 
received within one year from the date it was sent 
to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.

38 C.F.R. § 3.155(a).  In addition, 

Application for accrued benefits must be filed 
within one year after the date of death.  A claim 
for death pension, compensation, or dependency and 
indemnity compensation, by an apportionee, 
surviving spouse, child or parent is deemed to 
include claim for any accrued benefits.  . . .  If 
a claimant's application is incomplete, the 
claimant will be notified of the evidence necessary 
to complete the application.  If such evidence is 
not received within one year from the date of such 
notification, no accrued benefits may be paid.  

38 C.F.R. § 3.1000(c).  

The appellant has not filed a formal claim for accrued 
benefits via submission of a VA Form 21-534.  The RO has 
twice enclosed a VA Form 21-534 with its communications, one 
in the December 1997 response to the Member of Congress and 
one in the RO's December 30, 1998 letter to the appellant.  
It cannot be determined whether the form sent to the Member 
of Congress was ever forwarded to the appellant.  Thus, it 
would be prejudicial to hold that the appellant did not 
complete her application when it cannot be ascertained if she 
was apprised of the need to submit the form.  

The record does show, however, that a VA Form 21-534 was sent 
to the appellant with the RO's December 30, 1998 letter.  The 
regulations cited above require her to complete and submit 
that form to VA within one year of the date of that letter, 
in this case December 30, 1999.  If she does so, she is then 
eligible for accrued benefits.  If not, she is not entitled 
to accrued benefits.  By her response in January 1999, it 
appears that she received the form but may have erroneously 
chosen not to complete and return it due to some confusion 
over the nature of an accrued-benefits claim.  The record 
does not show that she has been advised of the need to 
complete and submit the form.  

As of the date of this remand, the one-year period has not 
expired.  Therefore, the appellant would be prejudiced if the 
Board were to decide her appeal before the expiration of the 
one-year period.  In order to ensure the appellant receives 
every advantage and VA assists the her in completing her 
application, the claim will be REMANDED for the following 
development:

1.  The RO should immediately send a 
letter to the appellant informing her 
that she has until December 30, 1999 to 
submit a formal claim for accrued 
benefits.  Another copy of VA Form 21-534 
should be enclosed with the letter.  

2.  After December 30, 1999, the RO 
should again review the record and 
readjudicate the claim of entitlement to 
accrued benefits.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












